February 12, 2013   Exhibit 10.31

Leonard Steinberg

Sr. VP, Legal, Regulatory & Government Affairs

Dear Leonard,

Please find here an overview of your compensation for 2012 and 2013, and
information on your eligibility for a Special Incentive.

 

1. For the performance year 2012:

 

  a. Base Pay: is the regular rate of pay you receive. Your base pay was at the
annual rate of $240,000.00.

 

  b. Cash Incentive: You are eligible for a $240,000.00 target annual cash
incentive. Your actual incentive payment (a) will vary based on your and our
company’s performance, (b) is earned and paid only after completion of the
year-end financial audit, and (c) is paid only to employees who continue to be
regular, full time employees at the time payment is made in the year following
the performance year.

70% of your cash incentive is earned on the basis of company performance as
below:

 

Company Performance Goal

   Weight     Target
($M)    Min threshold for
50% payout    

Payout Ratio up to
100%

   Max threshold for
200% payout    

Payout ratio up to
200%

EBITDA

     50 %    $127.1      95 %    1% range = 10% payout      105 %    1% range =
20% payout

Adjusted Revenue

     50 %    $315.4      90 %    1% change = 5% payout adjustment      110 %   
1% change =10% payout adjustment

Note: Cash incentive details are subject to change at the discretion of the
company.

The remaining 30% of your cash incentive is earned on the basis of individual
performance.

 

  c. Equity Program: You received an award of 77,741 units comprising 34,983
Restricted Stock Units (RSUs) and 42,758 Performance Stock Units (PSUs). This
equity grant represented a 35% reduction in your target equity grant for the
year, reflecting the reduction in shareholder value in 2011.



--------------------------------------------------------------------------------

Page 2 of 4

February 12, 2013

 

The RSUs will vest in their entirety this year. The PSUs vest in three parts
over three years, if we meet certain company financial goals. The goal for
vesting of the first third of these PSUs is based on Free Cash Flow performance
for the year 2012 as below. Equity awards will generally only vest as long as
you remain employed here on the vesting date.

 

Company Performance Goal

   Weight     Target
($M)      Range for 100%
payout      Min threshold
for payout    

Payout ratio for 80-90%

Free Cash Flow

     100 %    $ 31.7         ³90%         80.1 %   
1% below target = 10% fewer shares vesting

Prior year equity grants of RSUs and any performance-accelerated RSUs will
continue to vest according to the vesting schedules established at the time of
such grants. Vesting criteria for prior year PSUs have not been approved and
will be posted on the stock plan administration website when available.

You will receive more detailed notices from the Equity Program Administrator
before March 31, 2013.

 

2. For the performance year 2013:

 

  a. Base Pay: is the regular rate of pay you receive. Your base pay will now be
at the annual rate of $288,000.00.

 

  b. Cash Incentive: You are eligible for a $172,800.00 target annual cash
incentive. Your actual incentive payment (a) will vary based on your and our
company’s performance, (b) is earned and paid only after completion of the
year-end financial audit, and (c) is paid only to employees who continue to be
regular, full time employees at the time payment is made in the year following
the performance year.

70% of your cash incentive is earned on the basis of company performance as
below:

 

Company Performance Goal

   Weight     Target
($M)      Min threshold for
50% payout    

Payout Ratio up to
100%

   Max threshold for
150% payout    

Payout ratio up to
150%

Adjusted EBITDA

     50 %    $ 95         85 %    1% range = 3.33% payout      105 %   
1% range = 10% payout

Adjusted Wireline Revenue

     50 %    $ 207.5         85 %    1% change = 3.33% payout adjustment     
105 %    1%change = 10% payout adjustment

Note: Cash incentive details are subject to change at the discretion of the
company.



--------------------------------------------------------------------------------

Page 3 of 4

February 12, 2013

 

The remaining 30% of your cash incentive is earned on the basis of individual
performance.

 

  c. Long Term Incentive Compensation: You are eligible to receive:

 

  i. An award of Restricted Stock Units (RSUs) equivalent to 50% of your base
salary rate.

 

  ii. A performance cash award equivalent to 50% of your base salary

The long-term incentive compensation vests over the next three years after
granted. Equity awards will generally only vest as long as you remain employed
here on the vesting date.

The performance cash award will vest if we meet certain company financial goals.
Performance cash will vest in three equal tranches in early 2014, 2015 and 2016
based on performance for each prior year, respectively, as set forth in Exhibit
A below:

You will receive more detailed notices from the Equity Program Administrator
before March 31, 2013.

Special Incentive: Additionally, you are eligible for a special long-term award
in recognition of the de-levering enabled by the AWN transaction. This grant is
eligible to be the equivalent of $126,000 of PSUs, which would vest in
accordance with the terms of the grant agreement. Vesting will generally be in
three equal tranches in early 2014, 2015 and 2016 based on the company’s
achievement of the performance goal for each preceding year, respectively, as
set forth in Exhibit A below. Amounts earned in excess of 100% of the target
will be paid out in cash.

This letter – all its contents and all related information – is competitive
confidential company information which you should not disclose to anyone except
immediate family members.

Leonard, we believe this compensation program reflects the tremendous value you
create for Alaska Communications. Thank you for your contribution to the Alaska
Communications team. Working as one unit we can look forward to a great year
ahead!

Anand Vadapalli

Chief Executive Officer & President



--------------------------------------------------------------------------------

Page 4 of 4

February 12, 2013

 

Exhibit A

 

Company
Performance

Goal

  Weight    

Target

  Threshold
for 100%
payout    

Min
threshold for
50% payout

 

Payout ratio for
94%-100%

      

Max Threshold
for 200%
payout

 

Payout ratio for 100% to

106%

    100 %    Performance Year 2013: 4.8     100 %    94% = 5.09 leverage  
1basis pt higher than target = 1.7% less performance cash equivalent vesting    
  106% = 4.51 leverage   1 basis pt lower than target =
performance cash equivalent of 3.4%, up to 100% performance cash equivalent.  

Year End Total Leverage

    100 %   

Performance Year 2014:

4.3

    100 %    94% = 4.56 leverage   1basis pt higher than target = 1.9% less
performance cash equivalent vesting       106%= 4.04 leverage   1 basis pt lower
than target = performance cash equivalent of 5.9%, up to 100% performance cash
equivalent.       100 %   

Performance Year 2015:

3.8

    100 %    94%= 4.03 leverage   1basis pt higher than target = 2.2% less
performance cash equivalent vesting       106%= 3.57 leverage   1 basis pt lower
than target = performance cash equivalent of 6.7%, up to 100% performance cash
equivalent.